     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 1 of 12




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

TERRI PEPPER,
                  Plaintiff,
v.                                                    Case No.: 4:20-cv-02154

LIFE PROTECT 24/7, INC., d/b/a
LIFE PROTECT 24/7,
                  Defendant.


                      REPLY IN SUPPORT OF MOTION TO DISMISS
                     PLAINTIFF’S SECOND AMENDED COMPLAINT

       Defendant Life Protect 24/7, Inc. (“Life Protect”) respectfully submits this Reply in

Support (the “Reply”) of its Motion to Dismiss (the “Motion”) (Dkt. No. 25) Plaintiff’s Second

Amended Complaint (the “SAC”) (Dkt. No. 24) under Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6) set forth as follows:

                                        INTRODUCTION

       In her Opposition to Life Protect’s Motion, Plaintiff asks this Court to accept as true and

sufficient her bald allegations and legal conclusions—notwithstanding the fact that this Court has

previously ordered Plaintiff to add well-pled allegations to her SAC or face dismissal. Despite

the Court’s directive, Plaintiff has again failed to include more-detailed allegations in her SAC

that establish this Court’s subject matter jurisdiction and that state a claim for relief. Essentially,

Plaintiff has ignored this Court’s Order and is once again inviting this Court to allow her to

proceed with this lawsuit even though her SAC falls far below the Twombly/Iqbal pleading

standard. This Court should decline Plaintiff’s invitation and dismiss the action with prejudice.

       Plaintiff’s Opposition is telling in that it not only underscores that Plaintiff lacks factual

support for her causes of action, but it also makes fatal admissions evincing that she cannot add

                                                  1
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 2 of 12




further averments to save her claims from dismissal. To be sure, Plaintiff’s Opposition leaves no

doubt that she cannot: (1) trace the calls to Life Protect; (2) offer factual details that an ATDS

was used to make the calls; (3) allege that two or more calls contained telephone solicitations;

and (4) plead the requisite elements of her Texas state law claim. Additionally, Plaintiff offers

this Court a strained and ineffectual interpretation of Barr v. AAPC in an attempt to save her

§ 227(b) TCPA claim—which should be dismissed because this provision was unconstitutional

when the calls to Plaintiff were allegedly made.

       At bottom, Plaintiff’s third edition of her complaint is still fatally deficient, and she

should not be allowed a fourth bite at the apple. Accordingly, because further amendment is

futile, Plaintiff’s SAC should be dismissed with prejudice.

                                           ARGUMENT

I.     This Court Lacks Subject Matter Jurisdiction.

       Contrary to Plaintiff’s suggestion, Life Protect is not making a factual challenge to

subject matter jurisdiction. (Opp’n at 2–3). Rather, Life Protect is making only a facial attack on

subject matter jurisdiction, which requires this Court “merely to look to the sufficiency of the

allegations in the complaint.” Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). Here,

Plaintiff has not made well-pled factual allegations that plausibly establish subject matter

jurisdiction, and Plaintiff’s § 227(b) claim is unconstitutional as a matter of law.

       A.      Plaintiff cannot trace her injuries to Life Protect and, therefore, lacks Article
               III standing.

       In her Opposition, Plaintiff argues that she need not offer plausible allegations that Life

Protect called her. (Opp’n at 4–5). Plaintiff is wrong. “To establish Article III standing, a

plaintiff must show (1) an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant[.]” Bruni v. Hughs, 468 F. Supp. 3d 817, 823 (S.D. Tex. 2020) (emphasis added).


                                                   2
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 3 of 12




“[S]tanding cannot be inferred argumentatively from averments in the pleadings, but rather must

affirmatively appear in the [pleading].” FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990)

(internal citations and quotations omitted). Plaintiff’s burden is to “‘allege . . . facts essential to

show jurisdiction. If [she] fail[s] to make the necessary allegations, [she has] no standing.’” Id.

(quoting McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189 (1936) (emphasis

added)). Plaintiff does not meet her burden.

       Here, the challenged conduct is that someone supposedly made outbound telemarketing

calls to Plaintiff. (See generally, SAC). Yet, Plaintiff offers no plausible basis to conclude that

Life Protect made the calls to her, alleging only instead that she called a number and reached

Life Protect. (SAC ¶ 21). Plaintiff essentially admits this to be true by explaining that she made a

call to a number provided to her by whomever called her “in order to ascertain” the caller.

(Opp’n at 2). In other words, despite complaining that Life Protect made unlawful outbound

calls to her, Plaintiff confirms that she never received a call wherein the caller identified itself as

Life Protect or attempted to sell her a medical alert device (or any other product for that matter).

Rather, she speculates that Life Protect called her based on a call she made to Life Protect.

Plaintiff, therefore, still has not plausibly traced the calls she received to Life Protect and lacks

Article III standing.

       Plaintiff engages in much handwringing over Life Protect’s question as to why she

needed to obtain a number to call back “in order to ascertain” who was calling her, and she

contends that she need not answer this critical question. (Opp’n at 4–5). But Life Protect is not

alone in emphasizing the significance of this inquiry. Indeed, in this Court’s Order denying Life

Protect’s motion to dismiss Plaintiff’s First Amended Complaint, the Court found that Plaintiff

had not explained “how she determined that Life Protect was the caller.” (Dkt. No. 23, at 5).



                                                  3
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 4 of 12




Despite the Court’s directive, Plaintiff still contends that she need not plausibly support her

contention that Life Protect called her.

       Practically speaking, Plaintiff’s argument in her Opposition that she need not plead facts

demonstrating that Life Protect called her would mean that a plaintiff can simply make

conclusory averments that a defendant made unlawful telemarketing calls, and that by doing so,

the plaintiff is entitled to discovery. This is not the law, as Plaintiff’s position would obviate a

claimant’s burden to plead the elements of Article III standing.

       In the end, Plaintiff has not affirmatively established the traceability element of standing

because she pleads no facts indicating that the calls she received were made by Life Protect.

Because Plaintiff has now had multiple opportunities to explain how she determined that the

calls she received were actually made by Life Protect—yet she has failed to offer a non-

speculative explanation—it is clear she cannot sufficiently trace the calls to Life Protect. Her

SAC, therefore, should be dismissed with prejudice.

       B.      In addition to her lack of standing, Plaintiff’s § 227(b) TCPA claim (Count I)
               fails because the provision was unconstitutional from 2015 through July 2020
               and, therefore, cannot be enforced for the calls Plaintiff alleges during that
               period.

       Plaintiff misstates the Supreme Court’s decision in Barr v. AAPC and overstates where

the weight of authority lies on whether federal courts have subject matter jurisdiction over

§ 227(b) claims for calls made between the 2015 Amendment and AAPC.

       Plaintiff argues that “[i]n Barr, the Supreme Court’s majority rejected the argument from

the [AAPC] that the TCPA contained unconstitutional content-based restrictions on speech.”

(Opp’n at 5). To the contrary, the Court “h[e]ld that the 2015 government-debt exception added

an unconstitutional exception to the law” and then “cure[d] that constitutional violation by

invalidating the 2015 government-debt exception and severing it from the remainder of the


                                                 4
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 5 of 12




statute.” See Barr v. AAPC, 140 S. Ct. 2335, 2356 (2020) (emphasis added). In other words, the

Court found that § 227(b) was unconstitutional after the 2015 Amendment because it contained

the unconstitutional government debt-collection exception, and remediated the statute by

severing the offending provision.

       With respect to whether § 227(b) can be enforced from the 2015 Amendment through

AAPC, a three Justice minority offered dicta in a footnote suggesting that “our decision today

does not negate the liability of the parties who made robocalls covered by the robocall

restriction.” AAPC, 140 S. Ct. at 1355, n. 12. But Justice Gorsuch, joined by Justice Thomas,

disagreed, emphasizing the inherent inconsistency that “a holding that shields only government-

debt collection callers from past liability under an admittedly unconstitutional law would wind

up endorsing the very same kind of content discrimination we say we are seeking to eliminate.”

Id. at 2366 (Gorsuch, J., concurring in part, dissenting in part, and concurring in the judgment)

(emphasis added).

       Wrestling with this issue, the Creasy court—which remains the only precedent in the

Fifth Circuit—reasoned:

       Justice Gorsuch’s is the better argument as a matter of law and logic. Congress’s
       2015 enactment of the government-debt exception rendered § 227(b)(1)(A)(iii) an
       unconstitutional content-based restriction on speech. . . . [I]in the years in which
       § 227(b)(1)(A)(iii) permitted robocalls of one category of content (government-
       debt collection) while prohibiting robocalls of all other categories of content,
       the entirety of the provision was, indeed, unconstitutional.

Creasy v. Charter Commc'ns, Inc., No. CV 20-1199, 2020 WL 5761117, at *2 (E.D. La. Sept.

28, 2020) (emphasis added). Lindenbaum agreed. See generally, Lindenbaum v. Realgy, LLC,

No. 1:19 CV 2862, 2020 WL 6361915, at *2–4 (N.D. Ohio Oct. 29, 2020). Unlike the authority

cited by Plaintiff, these decisions grappled with the consequences of AAPC’s ruling that § 227(b)

was unconstitutional from the 2015 Amendment through 2020, holding that—because the law

                                                5
      Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 6 of 12




was unconstitutional—federal courts lack subject matter jurisdiction to enforce it during this

unconstitutional period.

       Notably, since the filing of the Motion, the Middle District of Florida has joined Creasy

and Lindenbaum. See Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., No. 5:20-CV-38-

OC-30PRL, 2020 WL 7346536 (M.D. Fla. Dec. 11, 2020) (finding the court lacked subject

matter jurisdiction over 2019 calls because “at the time the robocalls at issue were made, the

statute could not be enforced as written and a later amendment to a statute cannot be

retroactively applied”). Hussain creates a split in the Middle District of Florida and in the

Eleventh Circuit on this issue, holding contrary to Rieker v. National Car Care Cure, LLC, 3:20-

cv-05901 (N.D. Fla. Jan. 5, 2021) and Abramson v. Federal Insurance Co., No. 8:19-cv-2523-T-

60AAS, 2020 U.S. Dist. LEXIS 232937, at *3-4 (M.D. Fla. Dec. 11, 2020)—the cases on which

Plaintiff relies. Thus, although Plaintiff cites authority disagreeing with Creasy, Lindenbaum,

and Hussain, the weight of authority is not against these decisions that find § 227(b) cannot be

enforced for pre-AAPC calls. And, significantly, Creasy remains the only Fifth Circuit precedent

on point and is well reasoned and correctly decided.

       This Court should join Creasy, Lindenbaum, and now Hussain, in holding that § 227(b),

as remedied post-AAPC, cannot be applied retroactively to calls made while § 227(b) was

unconstitutional. Accordingly, Plaintiff’s § 227(b) claim should be dismissed with prejudice.

II.    Plaintiff Fails to State a Claim for Relief.

       A.      Plaintiff does not—and cannot—plausibly allege that Life Protect called her.

       For the same reasons as those articulated in Section I.A., supra, Plaintiff has not and

clearly cannot offer plausible allegations that Life Protect made or initiated the calls she

received. Because plausibly alleging that Life Protect called her is an essential element of all of



                                                6
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 7 of 12




Plaintiff’s claims, and because she fails to aver this crucial element, all of her claims should be

dismissed with prejudice under Rule 12(b)(6). (See Mot. at 12).

       B.      Plaintiff does not argue that the broad definition of an ATDS should apply,
               and under the narrow statutory definition, her § 227(b) TCPA claim fails.

       Plaintiff does not argue which definition of an ATDS should apply. (See generally,

Opp’n). Plaintiff, therefore, has abandoned any argument that the broad definition applies, and

this Court must view Plaintiff’s claims under the narrow statutory definition. See Baldwin v.

Mortgage Elec. Registration Sys., No. 4:19-CV-03921, 2020 WL 4227591, at *6, n.2 (S.D. Tex.

June 8, 2020) (“[W]hen a plaintiff fails to defend or pursue a claim in response to a motion to

dismiss, the claim is deemed abandoned.”); Lopez v. River Oaks Imaging & Diagnostic Group,

Inc., 542 F. Supp. 2d 653, 658, n. 9 (S.D. Tex. 2008) (same). Under the narrow definition, an

ATDS includes only those devices: (1) with the capacity to store numbers to be called using a

random or sequential number generator and to dial such numbers; or (2) with the capacity to

produce telephone numbers to be called using a random or sequential number generator and to

dial such numbers. (See Mot. at 14–15). In other words, the device must have random or

sequential number dialing functionality.

       Applying the narrow statutory definition of an ATDS, Plaintiff’s allegations fail as a

matter of law because she alleges the calls she received were targeted to a specific individual.

(SAC ¶ 15). Critically, Plaintiff makes no effort to distinguish Suttles v. Facebook, Inc., 461 F.

Supp. 3d 479 (W.D. Tex. 2020), which found that—under the narrow definition of an ATDS—

the plaintiff’s allegations that he received targeted text messages evinced that an ATDS was not

used. (See generally, Opp’n). Here, Plaintiff’s allegations mirror the fatally deficient allegations

in Suttles because—like the plaintiff in Suttles—Plaintiff alleges she received calls that were

intended for a specific individual named James Draper. (SAC ¶ 15). Consequently, “[t]he facts


                                                 7
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 8 of 12




as described in [Plaintiff’s] pleadings do not give rise to an inference that a device with

‘random or sequential’ functionality was used[.]” Suttles, 461 F. Supp. 3d at 487 (emphasis

added).

          Because Plaintiff’s allegations are inherently inconsistent with the use of a telephony

system with random or sequential functionality, her § 227(b) claim fails and dismissal with

prejudice is appropriate.

          C.     Plaintiff does not, and cannot, allege that she knows that two or more of the
                 calls she received contained telephone solicitations, and her § 227(c) TCPA
                 claim consequently fails.

          Plaintiff’s argument as to why her § 227(c) claim survives boils down to her contention

that the Court must accept her bald legal conclusion that the five calls she received were made

for solicitation purposes. (See Opp’n at 9). But Plaintiff’s assertion that the calls were made for

solicitation purposes is a legal conclusion without any supporting allegations, as Plaintiff does

not actually allege she heard anyone attempt to sell her any goods or services during any of the

five calls. Therefore, she cannot offer plausible facts establishing the calls contained “telephone

solicitations.” (See generally, SAC); see also 47 U.S.C. § 227(a)(4); 47 C.F.R. § 64.1200(f)(14)

(defining a “telephone solicitation”). Legal conclusions are not sufficient to state a claim, and

this Court should not accept Plaintiff’s conclusory allegations as true. See, e.g., Ashcroft v. Iqbal,

55 U.S. 662, 678 (2009) (“[T]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.”).

          It is now plain that Plaintiff cannot allege—as she must—that two or more of the calls

she received contained telephone solicitations. In her Opposition, Plaintiff makes the telling

admission that of the five calls she received, they were made “apparently to solicit its medical

alert device.” (Opp’n at 1 (emphasis added)). Plaintiff, thus, admittedly does not know if any of
                                                  8
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 9 of 12




the calls contained telephone solicitations and is just speculating. Of course, speculative

allegations are insufficient under Rules 8(a) and 12(b)(6). Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (“Factual allegations must be enough to raise a right to relief above the

speculative level[.]”).

        Critically, Plaintiff again fails to distinguish on-point precedent. Indeed, nowhere in her

Opposition does Plaintiff address Schulz v. Infogroup, Inc., No. 3:19-CV-1620-N, 2020 WL

4201636 (N.D. Tex. July 21, 2020), which is on all fours with this action. In dismissing the

plaintiff’s claim because he did not allege he heard or received any specific messages from the

caller in calls made to him, the Schulz court emphasized that “the TCPA specifically applies to

calls initiated by defendants to residential telephone lines, not the inverse” and that “messages

[plaintiff] heard when he affirmatively contacted [defendant] are not TCPA violations[.]” Id. at

*1–2 (emphasis added). Like in Schulz, here, Plaintiff’s only basis to conclude that the five calls

she received contained telephone solicitations from Life Protect is that she made an outbound

call to Life Protect wherein Life Protect allegedly tried to sell her a product. (SAC ¶ 21). This is

not enough to state a § 227(c) claim.

        Having been allowed multiple opportunities to clarify her bald assertions that Life Protect

called her to market its products, Plaintiff clearly lacks any plausible basis to allege that two or

more of the calls she received contained telephone solicitations from Life Protect. Because

Plaintiff cannot allege a plausible set of facts that she received two or more telephone

solicitations in a twelve-month period, her § 227(c) claim fails and should be dismissed with

prejudice.




                                                 9
    Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 10 of 12




        D.      Plaintiff does not argue that the elements of a claim under § 302.101 of the
                Texas Business and Commerce Code are met.

        Plaintiff’s argument regarding her Texas state law claim (Count III) again asks this Court

to accept her conclusory assertions as true—which this Court should not under Twombly and

Iqbal. To be sure, Plaintiff offers a lone, bald allegation that Life Protect violated § 302.101 of

the Texas Business and Commerce code and states that this is enough to state a claim under the

statute. (Opp’n at 9–10). It is not.

        Even if Life Protect violated § 302.101 (which Life Protect did not), Plaintiff must still

allege the requisite elements of a private right of action under § 302.303 of the Texas Business

and Commerce Code to obtain relief for Life Protect’s supposed § 302.101 violation. To state a

private right of action under § 302.303, Plaintiff must allege detrimental reliance and economic

damages. See Tex. Bus. & Com. Code § 17.50(a)(1); (Mot. at 21–22). Plaintiff does not dispute,

and thereby seemingly concedes, that these elements are required to maintain her § 302.101

claim. (See generally, Opp’n). Yet, Plaintiff neither alleges these requisite elements in her SAC,

nor argues in her Opposition that she has sufficiently pled them (or even could plead them). (See

generally, SAC, Opp’n).

        Because Plaintiff has not alleged the elements needed to maintain a private right of action

under § 302.303 of the Texas Business and Commerce Code, Count III fails as a matter of law.

                                         CONCLUSION

        Life Protect respectfully requests that the Motion be granted and Plaintiff’s SAC be

dismissed with prejudice.




                                                10
    Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 11 of 12




SUBMITTED this 19th day of January 2021, by:


                                     /s/ Matthew C. Arentsen
                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                     Matthew C. Arentsen, admitted pro hac vice
                                     Jesse D. Sutz, admitted pro hac vice
                                     410 17th Street, Suite 2200
                                     Denver, Colorado 80202
                                     Phone: 303.223.1100
                                     Fax: 303.223.1111
                                     Email:     marentsen@bhfs.com
                                                jsutz@bhfs.com

                                     Attorneys in Charge for Defendant

                                     Christopher M. Jordan
                                     TX State Bar No. 4087817
                                     MUNSCH HARDT KOPF & HARR, P.C.
                                     700 Milam Street, Suite 2700
                                     Houston, Texas 77002
                                     Telephone: (713) 222-4015
                                     Fax: (713) 222-5834
                                     Email:     cjordan@munsch.com
                                     Attorneys for Defendant




                                           11
     Case 4:20-cv-02154 Document 29 Filed on 01/19/21 in TXSD Page 12 of 12




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing REPLY IN
SUPPORT OF MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT with the Clerk of Court using the CM/ECF system which will send notification
of such filing to the following:

Amy L. Bennecoff Ginsburg
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Phone: 215-540-8888
Facsimile: 877-788-2864
Email: aginsburg@creditlaw.com

Attorneys for Plaintiff




                                                   /s/ Matthew C. Arentsen
                                                   Matthew C. Arentsen


22079935




                                              12
